TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00418-CR


Blane Taylor Allen, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-122, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING





PER CURIAM

Appellant Blane Taylor Allen pleaded guilty to burglary of a habitation and
unauthorized use of a motor vehicle.  See Tex. Pen. Code Ann. §§ 30.02 (West Supp. 2001), 31.07
(West 1994).  As called for in a plea bargain agreement, the district court assessed ten- and two-year
terms of imprisonment and fines of $1500, but suspended imposition of sentence and placed
appellant on community supervision.  Appellant filed a general notice of appeal.
When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).  Appellant's notice of appeal does not comply with this rule and fails to confer
jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.);
see also Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001).
The appeal is dismissed for want of jurisdiction.

Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   November 1, 2001
Do Not Publish